 

Exhibit 10.5
 
BRANDYWINE REALTY TRUST
AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN
(As amended effective May 2, 2005)
 
          SECTION 1.  Purpose; Definitions.  The purpose of the Brandywine
Realty Trust 1997 Long-Term Incentive Plan (the “Plan”) is to offer to certain
employees and trustees of Brandywine Realty Trust (the “Company”), organized as
a Maryland real estate investment trust, and its subsidiaries, equity interests
in the Company, options to acquire equity interests in the Company, and other
performance-based incentive awards, thereby attracting, retaining and motivating
such persons, and strengthening the mutuality of interests between such persons
and the Company’s shareholders.  The Plan was originally adopted effective May
12, 1997 and has been amended with shareholder approval effective May 15, 1998
and May 2, 2005.
 
          For purposes of the Plan, the following initially capitalized words
and phrases shall be defined as set forth below, unless the context clearly
requires a different meaning:
 
                    a.          “Affiliate” means, with respect to a person or
entity, a person that directly or indirectly controls, or is controlled by, or
is under common control with such person or entity.
 
                    b.          “Board” means the Board of Trustees of the
Company, as constituted from time to time.
 
                    c.          “Cause” occurs when the Participant, as
determined by the Board:
 
                                  (i)          has engaged in any type of
disloyalty to the Company, including without limitation, fraud, embezzlement,
theft, or dishonesty in the course of his employment or engagement, or has
otherwise breached any fiduciary duty owed to the Company;
 
                                  (ii)         has been convicted of a felony;
 
                                  (iii)       has disclosed trade secrets or
confidential information of the Company; or
 
                                  (iv)       has breached any agreement with or
duty to the Company in respect of confidentiality, non-disclosure,
non-competition or otherwise.
 
                    d.          “Change of Control” means:
 
                                  (i)          the acquisition in one or more
transactions by any “Person” (as the term person is used for purposes of
Sections 13(d) or 14(d) of the Exchange Act) of “Beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five
percent (25%) or more of the combined voting power of the Company’s then
outstanding voting securities (the “Voting Securities”), provided that for
purposes of this clause (i) Voting Securities acquired directly from the Company
by any Person shall be excluded from the determination of such Person’s
Beneficial ownership of Voting Securities (but such Voting Securities shall be
included in the calculation of the total number of Voting Securities then
outstanding); or
 
                                  (ii)         approval by shareholders of the
Company of:
 
                                                (A)          a merger,
reorganization or consolidation involving the Company if the shareholders of the
Company immediately before such merger, reorganization or consolidation do not
or will not own directly or indirectly immediately following such merger,
reorganization or consolidation, more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the company resulting from
or surviving such merger, reorganization or consolidation in substantially the
same proportion as their ownership of the Voting Securities outstanding
immediately before such merger, reorganization or consolidation; or
 
                                                (B)          a complete
liquidation or dissolution of the Company; or
 
1

--------------------------------------------------------------------------------



 
                                                (C)          an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company; or
 
                                  (iii)       acceptance by shareholders of the
Company of shares in a share exchange if the shareholders of the Company
immediately before such share exchange do not or will not own directly or
indirectly immediately following such share exchange more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
entity resulting from or surviving such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange; or
 
                                  (iv)       a change in the composition of the
Board over a period of twenty four (24) months or less such that a majority of
the Board members ceases to be comprised of individuals who either: (i) have
been board members continuously since the beginning of such period; or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board.
 
                    e.          “Code” means the Internal Revenue Code of 1986,
as amended from time to time, and any successor thereto.
 
                    f.          “Committee” shall mean the Committee appointed
by the Board in accordance with Section 2 of the Plan, if one is appointed, in
which event in connection with this Plan, the Committee shall possess all of the
power and authority of, and shall be authorized to take any and all actions
required to be taken hereunder by, and make any and all determinations required
to be taken hereunder by, the Board.
 
                    g.          “Disability” shall mean a disability of an
employee or a trustee which renders such employee or trustee unable to perform
the full extent of his duties and responsibilities by reason of his illness or
incapacity which would entitle that employee or trustee to receive Social
Security Disability Income under the Social Security Act, as amended, and the
regulations promulgated thereunder.  “Disabled” shall mean having a Disability. 
The determination of whether a Participant is Disabled shall be made by the
Board, whose determination shall be conclusive; provided that,
 
                                  (i)          if a Participant is bound by the
terms of an employment agreement between the Participant and the Company,
whether the Participant is “Disabled” for purposes of the Plan shall be
determined in accordance with the procedures set forth in said employment
agreement, if such procedures are therein provided; and
 
                                  (ii)         a Participant bound by such an
employment agreement shall not be determined to be Disabled under the Plan any
earlier than he would be determined to be disabled under his employment
agreement.
 
                    h.          “Exchange Act” means the Securities Exchange Act
of 1934, as amended.
 
                    i.          “Fair Market Value” means, as of any date: (i)
the closing price of the Shares as reported on the principal nationally
recognized stock exchange on which the Shares are traded on such date, or if no
Share prices are reported on such date, the closing price of the Shares on the
next preceding date on which there were reported Share prices; or (ii) if the
Shares are not listed or admitted to unlisted trading privileges on a nationally
recognized stock exchange, the closing price of the Shares as reported by The
NASDAQ Market on such date, or if no Share prices are reported on such date, the
closing price of the Shares on the next preceding date on which there were
reported Share prices; or (3) if the Shares are not listed or admitted to
unlisted trading privileges on a nationally recognized stock exchange or traded
on The NASDAQ Market, then the Fair Market Value shall be determined by the
Board acting in its discretion, which determination shall be conclusive.
 
                    j.          “Incentive Stock Option” means any Option
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.
 
                    k.          “Long-Term Performance Award” or “Long-Term
Award” means an award made pursuant to Section 8 hereof that is payable in cash
and/or Shares (including Restricted Shares, Performance Shares and Performance
Units) in accordance with the terms of the grant, based on Company, business
unit and/or individual performance, in each case as determined by the Committee
and as set forth in the grant letter.
 
2

--------------------------------------------------------------------------------



 
                    l.          “Non-Employee Trustee” shall have the meaning
set forth in Rule 16b-3(b)(3) promulgated by the Securities and Exchange
Commission under the Exchange Act, or any successor definition adopted by the
Securities and Exchange Commission (substituting the word “trustee” for
“director”); provided, however, that the Board or the Committee may, in its sole
discretion, substitute the definition of “outside director” provided in the
regulations under Section 162(m) of the Code in place of the definition of
Non-Employee Director contained in the Exchange Act.
 
                    m.          “Non-Qualified Stock Option” means any Option
that is not an Incentive Stock Option.
 
                    n.          “Participant” means an employee or trustee of
the Company or a Subsidiary to whom an award is granted pursuant to the Plan.
 
                    o.          “Performance Share” means an award made pursuant
to Section 9 hereof of the right to receive Shares at the end of a specified
performance period.
 
                    p.          “Performance Unit” means an award made pursuant
to Section 10 hereof of the right to receive cash at the end of a specified
performance period.
 
                    q.          “Restricted Shares” means an award of Shares
that is subject to restrictions pursuant to Section 7 hereof.
 
                    r.          “Retirement” means termination of the employment
of a Participant with the Company, an Affiliate (including parent) or a
Subsidiary other than (i) a termination effected at the direction of the Company
or parent (whether or not the Company effects such termination for Cause), (ii)
termination on account of Disability, or (iii) termination on account of death. 
With respect to a trustee who is not also an employee of the Company, Retirement
shall occur at such time as the individual ceases to be a trustee.
 
                    s.          “Rules” means Section 16 of the Exchange Act and
the regulations promulgated thereunder.
 
                    t.          “SAR” means a share appreciation right granted
under the Plan and described in Section 6 hereof.
 
                    u.          “Securities Broker” means a registered
securities broker acceptable to the Company who agrees to effect the cashless
exercise of an Option pursuant to Section 5(k) hereof.
 
                    v.          “Share” means a common share of beneficial
interest, $.01 par value per share, of the Company, subject to substitution or
adjustment as provided in Section 3(c) hereof.
 
                    w.          “Stock Option” or “Option” means any option to
purchase Shares (including Restricted Shares, if the Committee so determines)
granted pursuant to Section 5 hereof.
 
                    x.          “Subsidiary” means, in respect of the Company or
parent, a subsidiary company, whether now or hereafter existing, as defined in
Sections 424(f) and (g) of the Code, and any other entity 50% or more of the
economic interests in which are owned, directly or indirectly, by the Company.
 
                    y.          “Trustee” means a member of the Board.
 
          SECTION 2.  Administration.  The Plan shall be administered by the
Board.  The Board may at any time by a unanimous vote, with each member voting,
appoint a Committee consisting of not less than two Trustees to administer the
Plan on behalf of the Board, subject to such terms and conditions as the Board
may prescribe, provided that each Committee member shall be a Non-Employee
Trustee.  Members of the Committee shall serve for such period of time as the
Board may determine.  Members of the Board or the Committee who are eligible for
awards or have been granted awards may vote on any matters affecting the
administration of the Plan or any awards pursuant to the Plan.
 
          If a Committee is appointed, all references to actions to be taken by
the Board in the administration of the Plan shall be construed as references to
the Committee.
 
3

--------------------------------------------------------------------------------



 
          From time to time the Board may increase the size of the Committee and
appoint additional members thereto (provided such new members are Non-Employee
Trustees), remove members (with or without Cause) and appoint new members in
substitution therefor, fill vacancies however caused, or remove all members of
the Committee and thereafter directly administer the Plan.
 
          The Board shall have full authority to grant to eligible persons under
Section 4: (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) Long-Term
Performance Awards, (v) Performance Shares and/or (vi) Performance Units.  In
particular, the Board shall have the authority:
 
                    a.          to select the persons to whom Options, SARs,
Restricted Shares, Long-Term Performance Awards, Performance Shares and
Performance Units may from time to time be granted hereunder;
 
                    b.          to determine whether and to what extent
Incentive Stock Options, Non-Qualified Stock Options, SARs, Restricted Shares,
Long-Term Performance Awards, Performance Shares and Performance Units, or any
combination thereof, are to be granted hereunder;
 
                    c.          to determine the number of Shares, if any, to be
covered by each such award granted hereunder;
 
                    d.          to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any award granted hereunder,
including, but not limited to, the Share price and any restriction or
limitation, any vesting provisions, or any vesting acceleration or forfeiture
waiver regarding any Option or other award and/or the Shares relating thereto,
or the length of the period following termination of employment of any
Participant during which any Option or SAR may be exercised (which, in the case
of an Incentive Stock Option, shall be no longer than one year in the case of
the termination of employment of a Participant by reason of death or Disability,
or three months in the case of the termination of employment of a Participant
for any reason other than death or Disability), based on such factors as the
Board shall determine, in its sole discretion;
 
                    e.          to determine whether and under what
circumstances an Option may be exercised without a payment of cash under Section
5(k); and
 
                    f.          to determine whether, to what extent and under
what circumstances Shares and other amounts payable with respect to an award
under the Plan may be deferred either automatically or at the election of the
Participant; and
 
                    g.          to make such arrangements with a Subsidiary for
awards to be made to a Participant by such Subsidiary and for the transfer of
Shares to such Subsidiary for the purpose of delivery to such Participant, as
the Board may deem necessary or appropriate to further the purposes of the Plan.
 
          The Board shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreements relating thereto);
to amend the terms of any agreement relating to any award issued under the Plan,
provided that the Participant consents to such amendment; and to otherwise
supervise the administration of the Plan.  The Board may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any award
granted in the manner and to the extent it shall deem necessary to carry out the
intent of the Plan.
 
          All decisions made by the Board pursuant to the provisions of the Plan
shall be final and binding on all persons, including the Company and
Participants.  No member of the Board shall be liable for any good faith
determination, act or failure to act in connection with the Plan or any award
made under the Plan.
 
          SECTION 3.  Shares Subject to the Plan.
 
                    a.          Shares Subject to the Plan.  The Shares to be
subject or related to awards under the Plan shall be authorized and unissued
Shares of the Company or Shares previously issued and subsequently acquired by
or on behalf of the Company.  The maximum number of Shares available for awards
under the Plan is 6,600,000.  Of such Shares, (1) 6,100,000 shall be available
for Non-Qualified Stock Options, Incentive Stock Options, Restricted Shares,
SARS, Long-Term Performance Awards and/or Performance Shares; and (2) 500,000
shall be available
 
4

--------------------------------------------------------------------------------



 
solely for Non-Qualified Stock Options, Incentive Stock Options and SARS that
meet the Specified Limitation described below in this Section 3(a) (such 500,000
Shares referred to in this clause (2) being hereinafter referred to as the
“Restricted Pool”).  The Company may reserve for the purposes of the Plan
6,600,000 Shares.  If and to the extent that an SAR, Long-Term Performance Award
or Performance Unit is settled in cash or payable solely in cash, such award
shall not reduce the number of Shares subject to the Plan.  No individual shall
be granted, over the term of the Plan, Options or SARs exercisable for more than
an aggregate of 4,500,000 Shares.  In order for a Non-Qualified Stock Option or
Incentive Stock Option to meet the Specified Limitation, it must have an
exercise price per Share purchasable under the Option of not less than 100% of
the Fair Market Value of the Share on the date of the grant, and in order for an
SAR to meet the Specified Limitation, it must entitle the recipient to receive,
upon exercise thereof, the excess of the Fair Market Value of the Share covered
by the SAR on the date of exercise over the Fair Market Value of a Share on the
date of the grant.
 
                    b.          Effect of the Expiration or Termination of
Awards.  If and to the extent that an award made under the Plan expires,
terminates or is canceled or forfeited for any reason, the number of Shares
associated with the expired, terminated, canceled or forfeited portion of the
award shall again become available for award under the Plan.
 
                    c.          Other Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, Share distribution or dividend,
Share split or combination, or other change in entity structure affecting the
Shares, such substitution or adjustment shall be made in the aggregate number,
type and issuer of the securities reserved for issuance under the Plan, in the
number and Option price of securities subject to outstanding Options granted
under the Plan and in the number and price of securities subject to other awards
made under the Plan, as may be determined to be appropriate by the Board in its
sole discretion, provided that the number of securities subject to any award
shall always be a whole number. The Board, in its sole discretion, shall make
appropriate equitable anti-dilution adjustments to the number of
then-outstanding SARs, and to the Fair Market Value upon which the value of such
SARs is based.
 
          SECTION 4.  Eligibility.  Trustees and other employees of the Company
or its Subsidiaries are eligible to be granted awards under the Plan.  Trustees
and other employees who are not employees of the Company or of a Subsidiary that
is a subsidiary as defined in Section 424(f) and (g) of the Code, are eligible
to be granted awards under the Plan, but are not eligible to be granted
Incentive Stock Options.
 
          SECTION 5.  Options.  Options granted under the Plan may be of two
types: (i) Incentive Stock Options or (ii) Non-Qualified Stock Options.  Options
may be granted alone, in addition to or in tandem with other awards granted
under the Plan.  Any Option granted under the Plan shall be in such form as the
Board may from time to time approve.
 
          The Board shall have the authority to grant any Participant eligible
under Section 4 Incentive Stock Options, Non-Qualified Stock Options, or both
types of Options (in each case with or without SARs).  To the extent that any
Option does not qualify as an Incentive Stock Option, it shall constitute a
Non-Qualified Stock Option.
 
          Options granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board shall deem appropriate;
provided, however, that the provisions of Option awards need not be the same
with respect to each Participant:
 
                    a.          Option Price.  The exercise price per Share
purchasable under a Non-Qualified Stock Option shall be determined by the Board;
provided that the exercise price per Share of an Option awarded under the
Restricted Pool shall meet the Specified Limitation; and the exercise price per
Share purchasable under an Incentive Stock Option shall be 100% of the Fair
Market Value of the Share on the date of the grant.  However, any Incentive
Stock Option granted to any Participant who, at the time the Option is granted,
owns more than 10% of the voting power of all classes of shares of the Company
or of a Subsidiary that is a subsidiary company as defined in Section 424(f) and
(g) of the Code, shall have an exercise price per Share of not less than 110% of
Fair Market Value per Share on the date of the grant.
 
                    b.          Option Term.  The term of each Option shall be
fixed by the Board, but no Option shall be exercisable more than ten years after
the date the Option is granted.  However, any Incentive Stock Option granted to
any Participant who, at the time such Option is granted, owns more than 10% of
the voting power of all classes of shares of the Company or of a Subsidiary that
is a subsidiary company as defined in Section 424(f) and (g)
 
5

--------------------------------------------------------------------------------



 
of the Code, may not have a term of more than five years.  No Option may be
exercised by any person after expiration of the term of the Option.
 
                    c.          Exercisability.  Options shall vest and be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Board at the time of grant.  If the Board provides,
in its discretion, that any Option is exercisable only in installments, the
Board may waive such installment exercise provisions at any time at or after
grant, in whole or in part, based on such factors as the Board shall determine,
in its sole discretion.
 
                    d.          Method of Exercise.  Subject to the exercise
provisions under Section 5(c) and the termination provisions set forth in
Sections 5(f) through (i), Options may be exercised in whole or in part at any
time and from time to time during the term of the Option, by giving written
notice of exercise to the Company specifying the number of Shares to be
purchased.  Such notice shall be accompanied by payment in full of the purchase
price, either by certified or bank check, or such other instrument as the Board
may accept.  As determined by the Board, in its sole discretion, at or after
grant, payment in full or in part of the exercise price of an Option may be made
in the form of Shares that are not unvested Restricted Shares based on the Fair
Market Value of the Shares on the date the Option is exercised; provided,
however, that, in the case of an Incentive Stock Option, the right to make a
payment in the form of already owned Shares may be authorized only at the time
the Option is granted.
 
          No Shares shall be issued upon exercise of an Option until full
payment therefor has been made.  A Participant shall not have the right to
distributions or dividends or any other rights of a shareholder with respect to
Shares subject to the Option until the Participant has given written notice of
exercise, has paid in full for such Shares, and, if requested, has given the
representation described in Section 13(a) hereof.
 
                    e.          Non-transferability of Options.  Unless
otherwise determined by the Board, no Option shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant or, in the event of his Disability, by his personal
representative.
 
                    f.          Termination by Reason of Death.  Subject to
Section 5(i), if a Participant’s service with the Company or any Subsidiary
terminates by reason of death, any Option held by such Participant may
thereafter be exercised, to the extent then exercisable or on such accelerated
basis as the Board may determine at or after grant, by the legal representative
of the estate or by the legatee of the Participant under the will of the
Participant, for a period expiring (i) at such time as may be specified by the
Board at or after the time of grant, or (ii) if not specified by the Board, then
one year from the date of death, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, then upon the expiration of the stated term
of such Option.
 
                    g.          Termination by Reason of Disability.  Subject to
Section 5(i), if a Participant’s service with the Company or any Subsidiary
terminates by reason of Disability, any Option held by such Participant may
thereafter be exercised by the Participant or his personal representative, to
the extent it was exercisable at the time of termination, or on such accelerated
basis as the Board may determine at or after grant, for a period expiring (i) at
such time as may be specified by the Board at or after the time of grant, or
(ii) if not specified by the Board, then six months from the date of termination
of service, or (iii) if sooner than the applicable period specified under (i) or
(ii) above, then upon the expiration of the stated term of such Option;
provided, however, that if the Participant dies within such period, any
unexercised Option held by such Participant shall, at the sole discretion of the
Board, thereafter be exercisable to the extent to which it was exercisable at
the time of death for a period of one (1) year from the date of such death (or
such other period as may be specified by the Board) or until the expiration of
the stated term of such Option, whichever period is shorter.
 
                    h.          Other Termination.  Subject to Section 5(i), if
a Participant’s service with the Company or any Subsidiary terminates for any
reason other than death or Disability, any Option held by such Participant may
thereafter be exercised by the Participant, to the extent it was exercisable at
the time of such termination or on such accelerated basis as the Board may
determine at or after the time of grant, for a period expiring (i) at such time
as may be specified by the Board at or after the time of grant, or (ii) if not
specified by the Board, then thirty (30) days from the date of termination of
service, or (iii) if sooner than the applicable period specified under (i) or
(ii) above, then upon the expiration of the stated term of such Option.
 
6

--------------------------------------------------------------------------------



 
                    i.          Change of Control.  In the event of a Change of
Control, the Board may, in its sole discretion, cause all outstanding Options to
immediately become fully exercisable.
 
                    j.          Incentive Stock Option Limitations.  To the
extent required for “incentive stock option” status under Section 422 of the
Code, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company or any Subsidiary shall not exceed $100,000.  For
purposes of applying the foregoing limitation, Incentive Stock Options shall be
taken into account in the order granted.
 
                    k.          Cashless Exercise.  The Company may, in the sole
discretion of the Board, cooperate in a “cashless exercise” of an Option.  The
cashless exercise shall be effected by the Participant delivering to the
Securities Broker instructions to sell a sufficient number of Shares to cover
the costs and expenses associated therewith.
 
          SECTION 6.  Share Appreciation Rights.
 
                    a.          Grant.  SARs may be granted alone (“Stand-Alone
SARs”) or in conjunction with all or part of any Option granted under the Plan
(“Tandem SARs”). In the case of a Non-Qualified Stock Option, a Tandem SAR may
be granted either at or after the time of the grant of such Option.  In the case
of an Incentive Stock Option, a Tandem SAR may be granted only at the time of
the grant of such Option.
 
                    b.          Exercise.
 
                                 (i)          Tandem SARs.  A Tandem SAR or
applicable portion thereof shall terminate and no longer be exercisable upon the
termination or exercise of the related Option or portion thereof, except that,
unless otherwise determined by the Board, in its sole discretion at the time of
grant, a Tandem SAR granted with respect to less than the full number of Shares
covered by a related Option shall be reduced only after such related Option is
exercised or otherwise terminated with respect to the number of Shares not
covered by the Tandem SAR.
 
          A Tandem SAR may be exercised by a Participant by surrendering the
applicable portion of the related Option, only at such time or times and to the
extent that the Option to which such Tandem SAR relates shall be exercisable in
accordance with the provisions of Section 5 and this Section 6.  Options which
have been so surrendered, in whole or in part, shall no longer be exercisable to
the extent the related Tandem SARs have been exercised.
 
          Upon the exercise of a Tandem SAR, a Participant shall be entitled to
receive, upon surrender to the Company of all (or a portion) of an Option in
exchange for cash and/or Shares, an amount equal to the excess of (A) the Fair
Market Value, as of the date such Option (or such portion thereof) is
surrendered, of the Shares covered by such Option (or such portion thereof) over
(B) the aggregate exercise price of such Option (or such portion thereof).
 
          Upon the exercise of a Tandem SAR, the Option or part thereof to which
such Tandem SAR is related shall be deemed to have been exercised and (for the
purpose of the limitation set forth in Section 3(a) of the Plan on the number of
Shares available for awards under the Plan) the number of Shares available for
awards under the Plan shall be reduced by the number of Shares, if any, issued
upon such exercise; provided however, that if the Tandem SAR is from the
Restricted Pool (as defined in Section 3(a) of the Plan), then the number of
Shares available for awards under the Plan shall instead be reduced by the total
number of Tandem SARs that are exercised and settled for Shares and not the
number of Shares, if any, issued upon such exercise.
 
          A Tandem SAR may be exercised only if and when the Fair Market Value
of the Shares subject to the Option exceeds the exercise price of such Option.
 
                                  (ii)       Stand-Alone SARs.  A Stand-Alone
SAR may be exercised by a Participant giving notice of intent to exercise to the
Company, provided that all or a portion of such Stand-Alone SAR shall have
become vested and exercisable as of the date of exercise.
 
          Upon the exercise of a Stand-Alone SAR, a Participant shall be
entitled to receive, in either cash and/or Shares, as determined by the Board,
an amount equal to the excess, if any, of (A) the Fair Market Value, as of the
 
7

--------------------------------------------------------------------------------



 
date such SAR (or portion of such SAR) is exercised, of the Shares covered by
such SAR (or portion of such SAR) over (B) the Fair Market Value of the Shares
covered by such SAR (or a portion of such SAR) as of the date such SAR  (or a
portion of such SAR) was granted.
 
          For the purpose of the limitation set forth in Section 3(a) of the
Plan on the number of Shares available for awards under the Plan, upon the
exercise of a Stand-Alone SAR, the number of Shares available for awards under
the Plan shall be reduced by the number of Shares, if any, issued under, and
upon the exercise of, the Stand-Alone SAR; provided however, that if the
Stand-Alone SAR is from the Restricted Pool (as defined in Section 3(a) of the
Plan), then the number of Shares available for awards under the Plan shall
instead be reduced by the total  number of Stand-Alone SARs that are exercised
and settled for Shares and not the number of Shares, if any, issued upon such
exercise.
 
                    c.          Terms and Conditions.  SARs shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Board, in its sole discretion;
provided, however, that the provisions of SAR awards need not be the same with
respect to each Participant. Such terms and conditions include the following:
 
                                 (i)          Non-Transferability.  Unless
otherwise determined by the Board, no SAR shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and all SARs shall be exercisable, during the Participant’s lifetime, only by
the Participant or, in the event of his Disability, by his personal
representative.
 
                                 (ii)          Term of SAR.  The term of each
SAR shall be fixed by the Board, provided that the term of a Tandem SAR shall be
determined by the terms of the applicable Option, and provided further that the
term of a Stand-Alone SAR shall be ten (10) years, unless another term is
specified by the Board.
 
                                 (iii)          Exercisability.  SARs shall vest
and be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Board at the time of grant, provided
that the term of a Tandem SAR shall be determined by the terms of the applicable
Option.  A Participant shall not have any rights as a shareholder with respect
to any SAR.
 
                                 (iv)          Termination of Employment. 
Unless otherwise specified in the terms of an award, SARs shall be subject to
the terms of Sections 5(f)-(h) with respect to exercise upon termination of
employment.
 
                                 (v)          Change of Control.  In the event
of a Change of Control, the Board may, in its sole discretion, cause all
outstanding SARs to immediately become fully exercisable.
 
          SECTION 7.   Restricted Shares.
 
                    a.          Administration.  Restricted Shares may be issued
either alone or in addition to other awards granted under the Plan.  The Board
shall determine the persons to whom, and the time or times at which, grants of
Restricted Shares will be made, the number of Shares to be awarded, the price
(if any) to be paid by the recipient of Restricted Shares, the time or times
within which such awards may be subject to forfeiture, and all other conditions
of the awards.
 
          The Board may condition the vesting of Restricted Shares upon the
attainment of specified performance goals or such other factors as the Board may
determine, in its sole discretion, at the time of the award.  The Board may
award Restricted Shares that vest without regard to the attainment of specified
performance goals.
 
          The provisions of Restricted Share awards need not be the same with
respect to each Participant.
 
                    b.          Awards and Certificates.  The prospective
recipient of a Restricted Share award shall not have any rights with respect to
such award, unless and until such recipient has executed an agreement evidencing
the award and has delivered a fully executed copy thereof to the Company, and
has otherwise complied with the applicable terms and conditions of such award. 
The purchase price for Restricted Shares may be zero.
 
8

--------------------------------------------------------------------------------



 
          Each Participant receiving a Restricted Share award shall be issued a
share certificate in respect of such Restricted Shares.  Such certificate shall
be registered in the name of such Participant, and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
award, substantially in the following form:
 
          “The transferability of this certificate and the shares represented
hereby are subject to the terms and conditions (including forfeiture) of the
Brandywine Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as
amended, and an Agreement entered into between the registered owner and
Brandywine Realty Trust.  Copies of such Plan and Agreement are on file in the
principal offices of Brandywine Realty Trust and will be made available to any
Shareholder without charge upon request to the Secretary of the Company.”
 
          The Board may require that the share certificates evidencing
Restricted Shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Share
award, the Participant shall have delivered to the Company a share power,
endorsed in blank, relating to the Shares covered by such award.
 
                    c.          Restrictions and Conditions.  The Restricted
Shares awarded pursuant to this Section 7 shall be subject to the following
restrictions and conditions:
 
                                 (i)          During a period set by the Board
commencing with the date of such award (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, assign or
otherwise encumber Restricted Shares awarded under the Plan.  The Board, in its
sole discretion, may provide for the lapse of such restrictions in installments
and may accelerate or waive such restrictions in whole or in part, based on
service, performance and/or such other factors or criteria as the Board may
determine, in its sole discretion.  The Board may, in its sole discretion, issue
Restricted Shares under the Plan for which all restrictions are waived,
including, but not limited to, Restricted Shares issued to Trustees as part or
all of their Trustees’ fees for any period.
 
                                 (ii)         Except as provided in this
paragraph (ii) and Section 7(c)(i), once the Participant has been issued a
certificate or certificates for Restricted Shares, the Participant shall have,
with respect to the Restricted Shares, all of the rights of a shareholder of the
Company, including the right to vote the Shares, and the right to receive any
cash distributions or dividends.  The Board, in its sole discretion, as
determined at the time of award, may permit or require the payment of cash
distributions or dividends to be deferred and, if the Board so determines,
reinvested in additional Restricted Shares to the extent Shares are available
under Section 3 of the Plan.
 
                                 (iii)       Subject to the applicable
provisions of the award agreement and this Section 7, upon termination of a
Participant’s service with the Company for reasons other than death or
Disability during the Restriction Period, all Restricted Shares still subject to
restriction shall be forfeited by the Participant.  Subject to the provisions of
the Plan, the Board, in its sole discretion, may provide for the lapse of such
restrictions in installments and may waive such restrictions, in whole or in
part, at any time, based on such factors as the Board shall deem appropriate in
its sole discretion.  Unless otherwise provided in an award agreement, upon the
death or Disability of a Participant during the Restriction Period, restrictions
will lapse with respect to a percentage of the Restricted Shares award granted
to the Participant that is equal to the percentage of the Restriction Period
that has elapsed as of the date of death or the date on which such Disability
commenced (as determined by the Board in its sole discretion), and a share
certificate or share certificates representing such Shares, without bearing the
restrictive legend described in Section 7(b), shall be delivered by the Company
to the Participant or the Participant’s estate, as the case may be, in exchange
for the share certificate or share certificates that contain such restrictive
legend.
 
                                 (iv)       In the event of hardship or other
special circumstances of a Participant whose service with the Company is
involuntarily terminated (other than for Cause), the Board may, in its sole
discretion, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s Restricted Shares, based on such factors as the
Board may deem appropriate.
 
                                 (v)        If and when the Restriction Period
expires without a prior forfeiture of the Restricted Shares subject to such
Restriction Period, the certificates for such Shares, without bearing the
restrictive legend described in Section 7(b), shall be promptly delivered by the
Company to the Participant, in exchange for the share certificate or share
certificates that contain such restrictive legend.
 
9

--------------------------------------------------------------------------------



 
                                 (vi)       In the event of a Change of Control,
the Board, in its sole discretion, may cause all Restricted Shares remaining
subject to forfeiture to immediately cease to be subject to forfeiture and a
share certificate or shares certificates representing such Shares, without
bearing the restrictive legend described in Section 7(b), shall be issued by the
Company and delivered to the Participant, in exchange for the share certificate
or share certificates that contain such restrictive legend.
 
          SECTION 8.  Long-Term Performance Awards.
 
                    a.          Awards and Administration.  Long-Term
Performance Awards may be awarded either alone or in addition to other awards
granted under the Plan.  Prior to award of a Long-Term Performance Award, the
Board shall determine the nature, length and starting date of the performance
period (the “performance period”) for each Long-Term Performance Award. 
Performance periods may overlap and Participants may participate simultaneously
with respect to Long-Term Performance Awards that are subject to different
performance periods and/or different performance factors and criteria.  Prior to
award of a Long-Term Performance Award, the Board shall determine the
performance objectives to be used in awarding Long-Term Performance Awards and
determine the extent to which such Long-Term Performance Awards have been
earned.  Performance objectives may vary from Participant to Participant and
between groups of Participants and shall be based upon such Company, business
unit and/or individual performance factors and criteria as the Board may deem
appropriate, including, but not limited to, earnings per Share or return on
equity.
 
          At the beginning of each performance period, the Board shall determine
for each Long-Term Performance Award subject to such performance period the
range of dollar values and/or number of Shares to be awarded to the Participant
at the end of the performance period if and to the extent that the relevant
measure(s) of performance for such Long-Term Performance Award is (are) met. 
Such dollar values or number of Shares may be fixed or may vary in accordance
with such performance and/or other criteria as may be specified by the Board, in
its sole discretion.
 
                    b.          Adjustment of Awards.  In the event of special
or unusual events or circumstances affecting the application of one or more
performance objectives to a Long-Term Performance Award, the Board may revise
the performance objectives and/or underlying factors and criteria applicable to
the Long-Term Performance Awards affected, to the extent deemed appropriate by
the Board, in its sole discretion, to avoid unintended windfalls or hardship.
 
                    c.          Termination of Service.  Unless otherwise
provided in the applicable award agreements, if a Participant terminates service
with the Company during a performance period because of death, Disability or
Retirement, such Participant (or his estate) shall be entitled to a payment with
respect to each outstanding Long-Term Performance Award at the end of the
applicable performance period:
 
                                 (i)          based, to the extent relevant
under the terms of the award, upon the Participant’s performance for the portion
of such performance period ending on the date of termination and the performance
of the applicable business unit(s) for the entire performance period, and
 
                                 (ii)         pro-rated, where deemed
appropriate by the Board, for the portion of the performance period during which
the Participant was employed by or served on the Board of the Company, all as
determined by the Board, in its sole discretion.
 
          However, the Board may provide for an earlier payment in settlement of
such award in such amount and under such terms and conditions as the Board deems
appropriate, in its sole discretion.
 
          Except as otherwise determined by the Board, if a Participant
terminates service with the Company during a performance period for any other
reason, then such Participant shall not be entitled to any payment with respect
to the Long-Term Performance Awards subject to such performance period, unless
the Board shall otherwise determine, in its sole discretion.
 
          In the event of a Change of Control, the Board may, in its sole
discretion, cause all conditions applicable to a Long-Term Performance Award to
immediately terminate and a share certificate or share certificates representing
Shares subject to such award, or cash, as the case may be, to be issued and/or
delivered to the Participant.
 
10

--------------------------------------------------------------------------------



 
                    d.          Form of Payment.  The earned portion of a
Long-Term Performance Award may be paid currently or on a deferred basis,
together with such interest or earnings equivalent as may be determined by the
Board, in its sole discretion.  Payment shall be made in the form of cash or
whole Shares, including Restricted Shares, either in a lump sum payment or in
annual installments commencing as soon as practicable after the end of the
relevant performance period, all as the Board shall determine at or after
grant.  A Participant whose Long-Term Performance Award is payable in Shares or
Restricted Shares shall not have any rights as a shareholder until such share
certificate or share certificates have been issued to such Participant, and, if
requested, the Participant has given the representation described in Section
13(a) hereof.
 
          SECTION 9.  Performance Shares.
 
                    a.          Awards and Administration.  The Board shall
determine the persons to whom and the time or times at which Performance Shares
shall be awarded, the number of Performance Shares to be awarded to any such
person, the duration of the period (the “performance period”) during which, and
the conditions under which, receipt of the Shares will be deferred, and the
other terms and conditions of the award in addition to those set forth below.
 
          The Board may condition the receipt of Shares pursuant to a
Performance Share award upon the attainment of specified performance goals or
such other factors or criteria as the Board shall determine, in its sole
discretion.
 
          The provisions of Performance Share awards need not be the same with
respect to each Participant, and such awards to individual Participants need not
be the same in subsequent years.
 
                    b.          Terms and Conditions.  Performance Shares
awarded pursuant to this Section 9 shall be subject to the following terms and
conditions and such other terms and conditions, not inconsistent with the terms
of this Plan, as the Board shall deem desirable:
 
                                 (i)          Conditions.  The Board, in its
sole discretion, shall specify the performance period during which, and the
conditions under which, the receipt of Shares covered by the Performance Share
award will be deferred.
 
                                 (ii)         Share Certificate.  At the
expiration of the performance period, if the Board, in its sole discretion,
determines that the conditions specified in the Performance Share agreement have
been satisfied, a share certificate or share certificates evidencing the number
of Shares covered by the Performance Share award shall be issued and delivered
to the Participant.  A Participant shall not be deemed to be the holder of
Shares, or to have the rights of a holder of Shares, with respect to the
Performance Shares unless and until a share certificate or share certificates
evidencing such Shares are issued to such Participant.  If, with respect to an
award of Performance Shares, the Board determines after the expiration of the
performance period that a Participant is not entitled to the entire number of
Performance Shares represented by the award, then the Shares representing the
portion of the award that is not paid to the Participant shall again become
available for award under the Plan, subject to Section 3(b).
 
                                 (iii)       Death, Disability or Retirement. 
Subject to the provisions of the Plan, and unless otherwise provided in the
Performance Share Agreement, if a Participant terminates service with the
Company during a performance period because of death, Disability or Retirement,
such Participant (or his estate) shall be entitled to receive, at the expiration
of the performance period, a percentage of Performance Shares that is equal to
the percentage of the performance period that had elapsed as of the date of
termination, provided that the Board, in its sole discretion, determines that
the conditions specified in the Performance Share agreement have been
satisfied.  In such event, a share certificate or share certificates evidencing
such Shares shall be issued and delivered to the Participant or the
Participant’s estate, as the case may be.
 
                                 (iv)       Termination of Service.  Unless
otherwise determined by the Board at the time of grant, the Performance Shares
will be forfeited upon a termination of service during the performance period
for any reason other than death, Disability or Retirement.
 
                                 (v)         Change of Control.  In the event of
a Change of Control, the Board may, in its sole discretion, cause all conditions
applicable to the Performance Shares to immediately terminate and a share
 
11

--------------------------------------------------------------------------------



 
certificate or share certificates evidencing Shares subject to the Share award
to be issued and delivered to the Participant.
 
          SECTION 10.  Performance Units.
 
                    a.          Awards and Administration.  The Board shall
determine the persons to whom and the time or times at which Performance Units
shall be awarded, the number of Performance Units to be awarded to any such
person, the duration of the period (the “performance period”) during which, and
the conditions under which, a Participant’s right to Performance Units will be
vested, the ability of Participants to defer the receipt of payment of such
Performance Units, and the other terms and conditions of the award in addition
to those set forth below.
 
          A Performance Unit shall have a fixed dollar value.
 
          The Board may condition the vesting of Performance Units upon the
attainment of specified performance goals or such other factors or criteria as
the Board shall determine, in its sole discretion.
 
          The provisions of Performance Unit awards need not be the same with
respect to each Participant, and such awards to individual Participants need not
be the same in subsequent years.
 
                    b.          Terms and Conditions.  Performance Units awarded
pursuant to this Section 10 shall be subject to the following terms and
conditions and such other terms and conditions, not inconsistent with the terms
of this Plan, as the Board shall deem desirable:
 
                                 (i)          Conditions.  The Board, in its
sole discretion, shall specify the performance period during which, and the
conditions under which, the Participant’s right to Performance Units will be
vested.
 
                                 (ii)         Vesting.  At the expiration of the
performance period, the Board, in its sole discretion, shall determine the
extent to which the performance goals have been achieved, and the percentage of
the Performance Units of each Participant that have vested.
 
                                 (iii)        Death, Disability or Retirement. 
Subject to the provisions of this Plan, and unless otherwise provided in the
award agreement, if a Participant terminates service with the Company during a
performance period because of death, Disability or Retirement, such Participant
(or the Participant’s estate) shall be entitled to receive, at the expiration of
the performance period, a percentage of Performance Units that is equal to the
percentage of the performance period that had elapsed as of the date of
termination, provided that the Board, in its sole discretion, determines that
the conditions specified in the Performance Unit agreement have been satisfied,
and payment thereof shall be made to the Participant or the Participant’s
estate, as the case may be.
 
                                 (iv)       Termination of Service.  Unless
otherwise determined by the Board at the time of grant, the Performance Units
will be forfeited upon a termination of service during the performance period
for any reason other than death, Disability or Retirement.
 
                                 (v)         Change of Control.  In the event of
a Change of Control, the Board may, in its sole discretion, cause all conditions
applicable to Performance Units to immediately terminate and cash representing
the full amount of such award to be paid to the Participant.
 
          SECTION 11.  Amendments and Termination.  The Board may amend, alter
or discontinue the Plan at any time, but no amendment, alteration or
discontinuation shall be made which would impair the rights of a Participant
with respect to an Option, SAR, Restricted Share, Long-Term Performance Award,
Performance Share or Performance Unit which has been granted under the Plan,
without the Participant’s consent, or which, without the approval of such
amendment within one year (365 days) of its adoption by the Board, by a majority
of the votes cast at a duly held shareholder meeting at which a quorum
representing a majority of the Company’s outstanding voting shares is present
(either in person or by proxy) (“Shareholder Approval”), would:
 
                    a.          except as expressly provided in the Plan,
increase the total number of Shares reserved for the purposes of the Plan;
 
                    b.          change the persons or class of persons eligible
to participate in the Plan; or
 
12

--------------------------------------------------------------------------------



 
                    c.          extend the maximum Option term under Section
5(b) of the Plan.
 
          Except as permitted by Section 3(c), the Board shall not, without
Shareholder Approval, amend a previously granted Option or grant a new Option in
substitution for a previously granted Option, if such amended or substituted
Option would have an exercise price that is lower than the original Option.
 
          Subject to the above provisions, the Board shall have broad authority
to amend the Plan to take into account changes in applicable tax laws and
accounting rules, as well as other developments.
 
          SECTION 12.  Unfunded Status of Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant by the Company, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general creditor of the Company.  In its sole discretion, the
Board may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or payments in lieu of
Shares or with respect to awards hereunder.
 
          SECTION 13.   General Provisions.
 
                    a.          The Board may require each person acquiring
Shares or a Share-based award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the Shares or Share-based
award for investment purposes and without a view to distribution thereof and as
to such other matters as the Board believes are appropriate to ensure compliance
with applicable Federal and state securities laws.  The certificate evidencing
such award and any securities issued pursuant thereto may include any legend
which the Board deems appropriate to reflect any restrictions on transfer and
compliance with securities laws.
 
          All certificates for Shares or other securities delivered under the
Plan shall be subject to such share transfer orders and other restrictions as
the Board may deem advisable under the rules, regulations, and other
requirements of the Securities Act of 1933, as amended, the Exchange Act, any
stock exchange upon which the Shares are then listed, and any other applicable
Federal or state securities laws, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.
 
                    b.          Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required by law or any stock exchange
upon which the Shares are then listed; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
                    c.          The adoption of the Plan shall not confer upon
any employee of the Company or a Subsidiary any right to continued employment
with the Company or such Subsidiary, nor shall it interfere in any way with the
right of the Company or such Subsidiary to terminate the employment of any of
its employees at any time.
 
                    d.          No later than the date as of which an amount
first becomes includable in the gross income of the Participant for Federal
income tax purposes with respect to any award under the Plan, the Participant
shall pay to the Company, or make arrangements satisfactory to the Board
regarding the payment, of any Federal, state or local taxes of any kind required
by law to be withheld with respect to such amount.  Unless otherwise determined
by the Board, the minimum required withholding obligations may be settled with
Shares, including Shares that are part of the award that gives rise to the
withholding requirement.  The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.
 
                    e.          At the time of grant of an award under the Plan,
the Board may provide that the Shares received as a result of such grant shall
be subject to a right of first refusal, pursuant to which the Participant shall
be required to offer to the Company any Shares that the Participant wishes to
sell, with the price being the then Fair Market Value of the Shares, subject to
such other terms and conditions as the Board may specify at the time of grant.
 
                    f.          The Board shall establish such procedures as it
deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of the Participant’s death are to be paid.
 
13

--------------------------------------------------------------------------------



 
                    g.          The Plan and all awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Maryland.
 
          SECTION 14.  Effective Date of Plan.  This Plan shall become effective
on the date that it is adopted by the Board; provided, however, that it shall
not be an Incentive Stock Option Plan if it is not approved, within one year
(365 days) of its adoption by the Board, by a majority of the votes cast at a
duly held shareholder meeting at which a quorum representing a majority of
Company’s outstanding voting shares is present, either in person or by proxy. 
The Board may make awards hereunder prior to approval of the Plan; provided,
however, that any and all Incentive Stock Options so awarded automatically shall
be converted into Non-Qualified Stock Options if the Plan is not approved by
shareholders within 365 days of its adoption.
 
          SECTION 15.  Term of Plan.  No Option, SAR, Restricted Share,
Long-Term Performance Award, Performance Share or Performance Unit shall be
granted pursuant to the Plan on or after the tenth (10th) anniversary of the
latest date of shareholder approval of either the Plan or an amendment to the
Plan, but awards granted prior to such tenth (10th) anniversary may extend
beyond that date.
 
14

--------------------------------------------------------------------------------